Citation Nr: 0730276	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-42 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2004, which denied service connection for PTSD with 
depression.  Although the issue was listed on the first page 
of the rating decision and in the statement of the case as 
service connection for PTSD, the decision actually denied 
service connection for PTSD with depression, and the 
depression aspect of the claim was discussed in the decision.  
Moreover, the veteran's claim was for service connection for 
PTSD with depression, and he mentioned depression in his 
notice of disagreement.  Therefore, the issue has been 
rephrased to more accurately reflect the issue on appeal.  

In June 2007, the appellant appeared at a videoconference 
hearing held before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further notification and assistance is 
required to satisfy the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  First, 
the RO should ensure that the controlling law with respect to 
notice has been satisfied; in particular, the veteran should 
be told to send any relevant evidence in his possession to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  In addition, he should be provided 
information regarding assigned ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to PTSD, the RO denied the veteran's claim on 
the basis that although he currently has a diagnosis of PTSD, 
combat exposure has not been established, and he has not 
identified a stressor with sufficient particularity to permit 
verification by the service department.  However, the record 
does not reflect that he has been informed of the types of 
secondary information he may submit to corroborate his 
claimed stressors; the notification should include this 
information.

The veteran must also be afforded an examination to determine 
whether he has a depressive disorder which was of service 
onset.  In this regard, service medical records show that in 
June 1970, the veteran was noted to be depressed.  Laboratory 
tests were undertaken to determine whether there was a 
physical cause; two days later, it was noted that these tests 
had been negative.  The impression was exogenous depression, 
and he was to be referred to mental hygiene.  A September 
1970 note indicated that he had not attended mental hygiene.  
In August 2004, the RO requested mental hygiene clinic 
records from the relevant army hospital, but the National 
Personnel Records Center (NPRC) responded, in November 2004, 
that searches had not disclosed any such records.  

Subsequent to service, treatment records the Center for 
Cognitive and Behavior Therapy, dated from June 1999 to March 
2000, show that on the initial intake evaluation, the veteran 
reported a history of problems since his return from Vietnam.  
Generalized anxiety was diagnosed at that time.  An August 
2002 report of a psychological evaluation performed at 
Moundbuilders Guidance Center noted that his working 
diagnoses had been depressive disorder, and adjustment 
disorder with  mixed anxiety and depression.  Later, PTSD was 
included as a diagnosis.  VA mental health treatment records 
dated from November 2003 to August 2004 show Axis I diagnoses 
of PTSD and major depressive disorder.  This evidence of 
depression in service, current diagnoses include major 
depressive disorder, and his contentions (noted also in June 
1999) that he has had psychiatric problems since service, are 
sufficient trigger an examination.  See Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 
374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the notification provided 
to the veteran complies with current, 
controlling legal guidance.  In 
particular, ask the veteran to send VA 
copies of any evidence relevant to his 
claims that is in his possession, and 
provide information regarding disability 
ratings and effective dates, in accordance 
with established procedures.  In addition, 
inform the veteran of the types of 
secondary evidence he may use to attempt 
to corroborate his claimed in-service 
stressors, with respect to PTSD.  

2.  Subsequently, the VBA should contact 
the veteran in writing and request that he 
submit specific information concerning any 
claimed stressors.  In particular, the 
veteran should provide specific details of 
the "who, what, when and where" 
concerning his claimed stressors, to 
include names, dates, and locations 
involved.  The veteran should be advised 
this information is not requested as part 
of an impossible or onerous burden, but 
rather is vitally necessary to obtain 
supportive evidence of the stressful 
events he claims occurred in service, and 
it is absolutely imperative that he be as 
specific as possible so that an adequate 
search for verifying information can be 
conducted.  The veteran's response should 
be associated with his claims folder.  If 
the veteran does not respond, this should 
be documented in the claims folder.  

3.  The VBA should then review the file 
and prepare a summary of the veteran's 
claimed stressors.  This summary, together 
with a copy of the veteran's DD 214, a 
copy of this remand, and all associated 
documents, should be sent to the U.S. Army 
and Joint Services Records Research 
Center, Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 
22315-3802.  That agency should be asked 
to provide any information that might 
corroborate the veteran's alleged 
stressors.  Any such response so received 
should be associated with the veteran's VA 
claims folder.

4.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he has a current psychiatric 
disability related to service, in 
particular, any diagnosis of PTSD and/or 
the June 1970 diagnosis for depression.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  The 
examiner should provide a diagnosis for 
any psychiatric disorder(s) currently 
present.  The examiner should state 
whether any such current disorder is 
etiologically related to service.  If the 
any of the veteran's claimed stressors is 
actually verified, the examiner must 
indicate whether the veteran's diagnosis 
of PTSD, if any, is related to the claimed 
stressor which was verified.  Note:  This 
examination is not  for the purpose of 
determining whether the veteran has PTSD 
due to in-service stressors, unless 
additional evidence corroborating the 
veteran's claimed stressors is received.  
This examination is also requested in 
order to determine if any depressive 
disorder is related to service. 

The complete rationale for all opinions 
expressed should be provided.  It would be 
helpful if the physician would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for an acquired 
psychiatric disorder, to include PTSD and 
depression.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



